Citation Nr: 1531219	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include adjustment disorder, depressive disorder and cognitive disorder.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991 and had extensive service in the Army Reserve until his retirement in February 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was previously denied service connection for memory loss, confusion, fatigue and insomnia.  His current claim of entitlement to service connection for PTSD includes symptoms of insomnia and memory loss.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, it must be determined whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez, 23 Vet. App. at 204.  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

Although the Veteran claimed symptoms of memory loss, confusion, fatigue and insomnia in his earlier service connection claim, the record reflects that he was not seeking service connection for a psychiatric disorder at the time and the claim was not adjudicated as a psychiatric disorder.  Nor did the Veteran have any diagnosed psychiatric disorder at the time of his previous claim.  He has shown a new factual basis in his claim for a diagnosed psychiatric disability.  The Board finds that the Veteran's claim for service connection for PTSD is a new claim based upon a distinctly diagnosed disease.  

A claim of service connection for PTSD may encompass claims of service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issues to comport with the evidence of record.  

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  


FINDING OF FACT

The Veteran does not have PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard May 2009 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran has been provided VA medical examinations in April 1997, December 1997, March 2010 and May 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports, in aggregate, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations regarding the claimed disability.  Thus, VA's duty to assist has been met for this claim.

II. Facts

Service treatment records show no relevant complaints, findings, treatment or diagnosis associated with any psychiatric disorder.  Periodic medical history reports repeatedly show the Veteran denied any history or problems with depression or excessive worry, frequent trouble sleeping, loss of memory or amnesia or nervous trouble of any sort.  

Post-service VA examination reports dated in April 1997 and December 1997 and conducted by the same examiner, show the Veteran predominantly complained of physical ailments, but also reported problems with short-term memory loss, confusion, concentration and sleep disturbance.  However, both examination reports indicated that there were either no definite psychological symptoms or no significant findings.  In both examinations, the examiner determined that there were no psychiatric diagnoses and the April 1997 examination report specifically indicated there was no evidence of PTSD.  

In her written statement, dated in November 1997, the Veteran's wife averred that she had personally observed the Veteran's symptoms of insomnia, nightmares with crying "outbreaks" and general confusion.  In an April 1998 written statement, a co-worker of the Veteran's asserted that s/he had "detected several unexplained personality disorders" since the Veteran's return from his Gulf service.  The Veteran had increased irritability, slight memory loss, laziness and complained about work all the time.  

Post-service VA treatment records, while indicating earlier PTSD and depression screens were negative, initially reflect a PTSD diagnosis in November 2008, and a diagnosis of adjustment disorder and rule out PTSD in December 2008.  

The November 2008 VA psychiatric note shows the Veteran complained that his sleep was interrupted by flashbacks and anxiety, but he denied having nightmares.  He complained of feelings of anxiety related to his work at the medical examiner's office in service and he reported he had memories and thoughts about the dead.  The psychiatrist diagnosed PTSD.  

During the December 2008 Psychiatric Diagnostic Interview Examination, the Veteran complained primarily of depression of several years' duration.  He stated he missed the challenges of his military service and complained of anhedonia, trouble concentrating, decreased motivation, and decreased energy.  He also complained of flashbacks and nightmares of his work in the medical examiner's office in service every day and night.  He reported hypervigilance and being easily startled.  The examiner diagnosed adjustment disorder not otherwise specified (NOS), and rule out PTSD.  

Subsequent VA treatment records, as early as February 2009, predominantly show treatment for diagnosed adjustment disorder.  

In March 2010, the Veteran underwent a VA examination conducted by a psychologist.  The examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis, specifically noting that he did not indicate significant symptoms of numbing/avoidance.  In fact, the Veteran indicated that he had wanted to continue working in the military as a forensic pathologist, which the examiner found inconsistent with a desire to avoid reminders of his claimed stressor.  The examiner diagnosed adjustment disorder NOS, and opined that it was most likely associated with his being forced to retire from the military and was less likely as not due to a military event or injury.  His symptoms (mild anxiety and depression) had been present intermittently but without remission since 2001 or 2002.  

Subsequent VA treatment records show treatment primarily for diagnosed adjustment disorder and for diagnosed PTSD in July 2010 and since October 2012.  

In May 2013, the Veteran again underwent a VA examination conducted by a psychologist.  The examiner noted that the Veteran's treatment records were contradictory, indicating an initial diagnosis of PTSD in November 2008 and subsequent notes indicating diagnoses of rule out PTSD, and then converted to a diagnosis of adjustment disorder in February 2009, with more recent diagnoses of PTSD since 2012.  The examiner, while acknowledging that the Veteran's stressor during his deployment to Europe was sufficient to support a diagnosis, concluded that the Veteran's symptoms did not meet the full criteria for a PTSD diagnosis.  Specifically, the examiner found that the Veteran did not demonstrate symptoms of persistent avoidance of stimuli or persistent symptoms of increased arousal.  The examiner diagnosed depressive disorder and cognitive disorder NOS.  

III. Analysis

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran and his representative contend that he should be awarded service connection for PTSD because he has been diagnosed with PTSD by four different VA physicians during the course of his appeal.  The Veteran's attorney further contends that the March 2010 VA examination report indicating a diagnosis of adjustment disorder is inadequate.  Specifically, the attorney notes that DSM-IV criteria for a diagnosis of adjustment disorder states that the symptoms develop within 3 months of the onset of the stressor.  The attorney argues that the March 2010 VA examiner indicated that the Veteran's symptoms began in either 2001 or 2002, several years after the identified stressor of his retirement from service in 1997, and that the diagnosis is presumably incorrect.  

To the extent that the Veteran and his attorney allege that he currently has PTSD and has been misdiagnosed with an adjustment disorder, while the Veteran is competent to report his symptoms, a clinical diagnosis of any psychiatric disorder is a question that is a medically complex matter that requires particular medical expertise and cannot be competently answered by the Veteran or his attorney as lay people; such a question falls far outside the realm of common knowledge of lay people.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection is not warranted for PTSD.  A diagnosis of PTSD is not shown in service treatment records.  Although the April 1997 and December 1997 VA examiner found no evidence of any psychiatric disorders and the March 2010 and May 2013 VA examiners' opinions that the Veteran did not meet the criteria for a diagnosis of PTSD are at odds with the November 2008, July 2010, October 2012 and November 2012 VA treating psychiatrists and psychologists, the Board finds the VA examiners' opinions more probative as they are supported by adequate rationale and based on the professional judgment of the psychologists and in-person evaluations of the Veteran as well as psychological test results.  In contrast, the VA treating examiners, while noting the Veteran's reported symptoms, do not provide any rationale for why the Veteran met the criteria for a diagnosis of PTSD.  Moreover, it is unclear whether the treating VA physicians and psychologists incorporated psychological testing in their assessments.  

Although the VA treating psychiatrists and psychologists findings of a current PTSD diagnosis are probative evidence of a current disability, the most probative medical evidence of record does not find that the Veteran meets all the criteria for a PTSD diagnosis.  This is so for the pendency of the claim.  Without sufficient evidence that the Veteran has PTSD, the claim must be denied.  Brammer, 3 Vet. App. at 225.  

With regard to the Veteran's attorney's argument that the March 2010 VA examination is inadequate because the examiner diagnosed an adjustment disorder despite finding that the onset of his symptoms were more than 3 months after the identified stressor, the Board finds that the examiner nevertheless did provide probative rationale for why the Veteran did not meet the full criteria for a PTSD diagnosis and is therefore probative.  Further, the Board finds that the examiner did not actually address the date of onset of the Veteran's symptoms, but merely noted that they were intermittent prior to 2001 or 2002, and were without remission since then.  

The preponderance of the evidence is against the claim of service connection for PTSD; there is no doubt to be resolved; and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.  


REMAND

Although the May 2013 VA examiner opined that the Veteran's diagnosed depressive and cognitive disorders were not associated with his military service and further opined that his depressive disorder was predominantly secondary to his compromised neurological state and the functional deficits that coincided, he did not provide any rationale for his opinions.  Consequently, the record does not contain sufficient information to make a decision on the claim and supplemental opinions are needed with rationales.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:  

1.  Return the claim file to the psychologist who conducted the May 2013 VA examination, if available, for a supplemental opinion.  

Based on a review of all the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed depression disorder and/or cognitive disorder had their onset during service or are otherwise related to any event or incident of his service.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  

If the May 2013 VA examiner is unavailable, schedule the Veteran for another examination by an appropriately qualified medical professional who is to examine the Veteran and provide the above opinions.  

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


